:20-10488-SDB Doc#:4 Filed:05/14/20 Entered:05/14/20 10:45:10 Page:1 of 10
©ase20 Cinited States Bankruptcy Court

For the Southern District of Georgia

 

In the matter of: )
Barry Anthony Smith ) Chapter _13 _
Susan Poole Smith ce IQ _ g ¢
Debtor(s) )

TRANSMITTAL OF PAY ADVICES

Attached to this transmittal are copies of all payment advices (pay stubs), or other evidence of
payment, received by the debtor(s) from employer(s) within sixty days before the filing of the petition.

1. Debtor 1 Barry Anthony Smith
Employer Augusta Richmond County
Dates of Pay Advices: From a | 2090 To 4\ay\ 9090

The debtor did not receive any payment advices, or other evidence of payment, from an employer
within sixty days before the filing of the petition because:

[ ] Debtor 1 was not employed.
[ ] Debtor I's source of income was from Social Security.

[ } Debtor | was self-employed.

2, Debtor 2 (Spouse) Susan Poole Smith

Employer

 

Dates of Pay Advices: From To

The joint debtor did not receive any payment advices, or other evidence of payment, from an
employer within sixty days before the filing of the petition because:

[ J Debtor 2 was not employed.
[x] Debtor 2's source of income was from Social Security.
[ ] Debtor 2 was self-employed.

Important Notice of Redaction Responsibility: Any attached documents must be redacted in compliance with Fed. R. Bankr. P.

9037. Only include the last four digits of a debtor's social security number or individual taxpayer identification number.

 

 

 

 

s/Angela McElroy-Magruder 57) y apap s/Barry Anthony Smith €li4 faci
Signature of Attorney for Debtor(s) Date Signature of Debtor 1 Date

Angela McElroy-Magruder s/Susan Poole Smith € fi, /9a30
Name of Attomey Signature of Debtor 2 (if applicable) Date

Tran_Pay_Adv [Rev. 12/17]
Case:20-10488-SDB Doc#:4 Filed:05/14/20 Entered:05/14/20 10:45:10 Page:2 of 10

SM VL

 

 

 

 

 

 

 

 

 

 

 

 

Ep 9060£ WD wWLSnSnw
1 2TIO8LIO GOOMMAAA TS0e
f HLINS WY AwaWva
4
5
E
;

OS S6Lex sexe oz/eo/To

LNW LAN alya

& 0S" S6L qi
z INNO anneooy YN
* STBLPTTO “ON LA3 NOILWAYOANI LISOdSGC LOAYIC

 

SESE EEE ES CEE En eine eee TELE he ene Ee ot Gree S Tee nee enn nna

 

 

us'u ‘id (SHH Sbibindtud .
of 6s wa 0070 o3sn o2°¢ ° MOOW:SMNONSAVaTNOIS = Ez“ TL Wa oo'ST Gasn €6"9 ‘Woov “suNOHNOLWOWA
070 po"0 23710
00°70 o0°0 -9 Sarl
00-0 ao*o aa-ddd
o07o pe70 aa THM fer EL‘E THATTLIN
pe"z 06"? az |t4" :
: §T"9 ST°5 THOSWHAS

LETL LE'L gar [ST° :

i ; £6°8S £6°8S id owilae
£0° FE E0* ST taariran ||£e f

i : Té-OL Té"OL SSaaH90
ge 7st be" ST IdaW fles-zot jes" zot Ta INva
zes9 ze°s9 wora [E820 cot
£2°SL EZ°SL gsasnoo |/SlvaOLuvaA| iNauuno) | aga xwesua
zs".9e |ZS"L9E TS Iya

 

 

BVO OLeveA| “LNayEnNo | Olvd HSAOTdINa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6£°ST 6E°ST Idghl
SE°LE SL*LE Lis
of°es bE ES LL || S9"9Fz So°9FE OST aso OWA
zo°s9 ze’s9 Wold || 9S* 906 95° 996 o709 arin
alwc'oLyvaa| “INayuna |: Saxye SLO OL UWSA JNSuuNno SHNOH SdAl SONINYWS
oo°o 00°70 EWL T0CY - + . 4 Sivd OL 4WaA
o¥'3 ors — ‘ 6 iets ean os’ S6L 99°066 Te tee"T

ameter nm ee Tene ———
Case:20-10488-SDB Doc#:4 Filed:05/14/20 Entered:05/14/20 10:45:10 Page:3 of 10

 

AIJNVLLIIWSS Las

 

DE” LOB woe

oz/Lt/ To

 

A (SeG095Mi SIuNVas AULA J

 

 

 

NOVI NO St

LNNOWY LSN

 

Siva

 

 

E6POSTTO "ON L453

HIOHIO DOOMNAA

90606 WO WLSsodoy

TSO

HLINS YW AMHWe

 

Of" LOB

 

 

INCH

 

innosay

 

1 SINE

 

NOILVWWHOANI LISOdSd LOAYId

 

ee re ee ary

 

 

 

 

 

asco wa ‘SUH Seihirawos
o0°&6 We oo °o dasn OLE Wooy SYNOH SAWS HOS b9°0L ‘Td oss dasn €6°9 Hooy ‘SYnoH MOLTO
ooo oo" zayq0
o0"0 00"O 69 art
o0°O o0"o olosaans
pu'o oD" 0 SHEHOSO logy EL"E THalILSW
pB'S B6'Z az (22° ,
: i DE"2T st°9 THOSvIEK
BL PL LE'L gard Of" :
: z 98° LTT £6°e5 la OeugY
90°BZ E0°ST tsartia 99° :
: i OL" ZET SO° LL BSESNDO
zoe £375 IGEN |55- coz £8“ ZOT IX IMwta
99° ZET $899 Wis i
ge°TSt ez" 94 @Saah00 |[SIvOOL wvaa| _inauuno | csaxwrawa
$0 °SEL zS°L9E Ta TN¥Id
SIWO OL SSA) LUNSeENo | dive HeAOTaAa
Zo-1e £9°ST Tasn
GEOL 79°SE IIs
ST* BOT Ga" Ps Ita l|es-69¢ ze"ezt S*h ASO OWA
99° ZET 78799 wora |les-ztt‘z EE°9ZT'T 5°93 awIoosy
BIVO'OL MWS) -LNauuina saxwl aLVO OL UVEA Liven SunoH BdAL SONINU =
00-0 ao-0 XWL G0" log-zo9° eRe “ER! ivG OL UWaA
ase 45% ae 4 : eae oe'zos't |ze-s6s't |os‘zev'e

 

 

 

 

 

 

 

 

 

 

 

 

 
Case:20-10488-SDB Doc#:4 Filed:05/14/20 Entered:05/14/20 10:45:10 Page:4 of 10

SAJIINVLLGWIO L353

 

 

 

 

 

 

FSTESTTO “ON Lda

}

1 Eb

5

! a

2

i:

}é

ds

i i LS GPG 2 ee ee oz/Te/To
| ENRON ISN Siva
1g

18

ig

Ms

1

1

J

i

9060 WO WLsnony

HIOHID GOOMMAAA TS

HLINS W Ada

 

LB "676

 

 

JNACWIY

 

Lnnosoy

Lo ouNWa A

 

NOLLVWHOSANI LISOdSad LOAXIC

 

 

 

 

 

 

j
/ os-a Wa ‘SdH SiWli-awos
; OL°TS Wa oO"ST Gasn o1"e HOOW ‘SUNOHSAVETHOIS =O LL wa ooo aasn ¢6"9 HOODY “SUNOH NOLLWOY
| joo'o o0°0 x3q30
; joo-a oo" Oo 9 Sart
; [9070 o0°0 (IOsSasHo
He ee SaaNsee jars oo7o Taal Lian
) lee st o0°O sari ICE. 22 90° 0 TaCanaaAg
| |oo-g2 doce =| xaanaan [28-442 [09-9 da owisy
1 [06 "8h BEET TOA Hi g- ete Te OL BSEANEO
ZL" 60z OF SL Wold = : 2 . :

69° 922 27 Su SSEaW50 || SIO OL yvaA|  LNSHUNS axe aad
FO SEL oo"O TH TNwid |
j BIWOOLYYSA| LNSHYNS — | Old HaAOTdWa
}
os" Be SB" LT LCS
1 LO" PET Zo° LP Ls || ro" 9Fz POOP o°ST Asn HOI:
} T2" BLT OF OL Lid || 16" 69¢ aso Ow
; ZL°60Z OF SL WOLd || Sr" 660"E 95°986 0°09 awn
i SLVOOLYVSA| INaHuND Say “alvd OL UWaA Insuuno SHNOH SdAL SONINUY
q : .
‘ oo" oo"o HEL TOW} g-zss'z | tt-sst'e€ |9a-9te'e | SWwoOOLuvay
| log" Zt ooo aria 0 o SNOTLARSE -

rat ene eo? over ir Ay cerl' rT ins

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case:20-10488-SDB Doc#:4 Filed:05/14/20 Entered:05/14/20 10:45:10 Page:5 of 10

AYINVLLVWIo L335

 

BP Sb Le wee

oZ/PL/zo

 

 

OVO HOO Ginp sae) TON! CARTS AUBNDIS ea

INNO LAN

 

Siyvd

 

 

ZEBSSTLO “ON 144

9060€ YO WLsnony
HIONIO COOMNYRA Ts0z
HLIWS W AWMWa

 

67° S6L

 

 

| INnOWY

 

ANnoSSy

ANE

NOILWAYOANI LISOdAC LOAYIG

 

J

 

 

 

 

 

 

 

 

 

 

Tea SSS
os-a Wa ‘SUH aWidWioo ---
or'sa qwa oo-o aasn  on‘e NOOW 'SHMOHSAVETMOIS «= oES Ba wa oo'o aasn 69 HOOW [SHNOH NOUWOWA
p0"o oo"0 x30 |
0070 0070 69 BATT
o07O 0070 WIOSeaKe
oo0"o oo"o SHSWD89 | errr EL“€ Tea TIAN
PLS 06°Z ax ft, ;
: : SF aT St"9 THQaNaRa
Il'Zz LEE gar ||2". :
: : 6L°9LT £6°8S ld Way
60°2F EO" PT Tearnian 64! :
: 8S" Fez Té"OL #S5190
se" Fo 6e°ST Ida foe aoe £8" ZOT TI Tita
¥6 PLE za's9 yor ||P" #8 Z ae
Zé TOE ee°Sé SS9aSnD0 | SIV OL avSA)  INaEYND ‘O20 “Wad
95°Z0T'T |z5°L9€ Ti TN Td
Bivd OLUVaA)INauuno | dvd HSAOTaNE
gz" #9 6E°ST ag
L°TST GL"LE LIS | eo" 9Fz
6 “Tez of es Lid | c6*69¢ ane0 OUR
a ‘woIa ||/S9°zee's OZ EEE’T o7Se aWwiInoaa
SIV OLYWAA)  LNawino Sax SLO. UWeA INSwuno SUnoH Sd AL SONINYWS
oo°O oo"o MEL Todt or ones =a veanea
see gi site ‘ : cnottauges PE BRE’e |severt'e |az-ere's | sivao1uvaa

 

 

 

 

 

 

 

 

 

 

 
Case:20-10488-SDB Doc#:4 Filed:05/14/20 Entered:05/14/20 10:45:10 Page:6 of 10

ta ALAS ea

 

SAUNVLLINWSS Las

 

BF SEL wee ye em

og/ez/eo

 

INNOWY LSN

 

Siva

 

 

 

MOV HO SI iaposa | OM Suh

FLFBSTIO “ON1IF

HIOdID

9060€ WH WLSnony
GOOMNaaa Too
HLIWS W Awa

 

6h Sou

 

 

LNNOWY

 

INNO3oT

&

MNWE

 

NOILWINYOSNI LISOdAG LOAYIG

 

 

 

 

 

 

 

 

 

 

‘aso Wwe °SuH aNU-aNCD

oles Wwe ooo qasn O4"E HOoY ‘SUNOHSAVSTNOIS «=k TS wa o0'o qasn £6°9 Yooy “SHNOH NOLLWOW

oo°o oo"o zTaTyIo

00-0 0070 Po BATT

0070 00°0 oTOsaaNs

aires ae SHES lee “st EL’E THALLLaN

es vere aang |[09° bz sT"9 THOSWSAT

zT795 EO" PT taariian [Et 3Ee en. ee i ee

g9°6L 6£°ST ras |oF :

SE RSE warae wong (Ze ttt €8°ZOT Ta TMwid

ST LLE EZ*SL esaanso |[Slvaoluvss| insuuno. | csaxvisea

BO OLE'T JZS"L9e Ta INwia

BivOOlUvaA| INagEnO || Gla wSaAoTaNa!
B9°6L 6E"ST Tasty
TS"66T GL7LE LIS || #9" 942 asn HOTS
Tz"saz OE ES Ira || t6"69€ gsn ow
SL"OFE ze-s9 word ||se-s9s's OZ" €ES'T o's WInOSe
SlvVOO0LuVEA| INauuno SaxwL SLY OL UWSA Inawuno sungu 3dAl SONINUWE

oo°O oo°o YL TOY ico: car's Tt Ort’ aivd OL uyvaa
n9°sz ors aria a 0 SROLLAWIXS ofr ee

 

 

 

 

 

 

 

 

 

 
Case:20-10488-SDB Doc#:4 Filed:05/14/20 Entered:05/14/20 10:45:10 Page:7 of 10

Sh en ae Se

 

 

EP

3

&

L GP G6 Ly we ee ozZ/ET/ EO
es LNnNOWY LN Sy

 

 

 

MOVE NG Gy

LTTTSTTO ‘ON 133

9060€ WO WLsoooy
HIOWIO GOOMMaaaA TS0e
HLINS W Aga

 

6° S6L

 

 

JNO

 

LNNODo¥

 

YNVE

 

NOLLWNYOANI LISOdad Loauia

 

 

 

 

 

 

 

 

os’a Te “SUH SMILdWoOo

OB EL a oo°ST oasn OLE woOv 'SEMnOH SAVE HOS OP’ S6 TWwe o0°"O qasn €6°s HS007 “SYNCH NOLO

ao"o oo*o aeq30

oo"o oo*o FO Ball

00°70 ooo qWIosdaHa

Ce Gene SHANEGO |[so" et ELE TaaTLLaN

SB'9F LEE mary 22°08 ST's THCSWSAS

. é So" P6z £6 "as id oa

ST OL eek TSdDELAN |y5-97F Té "OL BSEEHSC

é0°S6 €°ST IGah # .

as‘90F za's9 wrs ST TS £8 * cot Ta THWid

ae cor £e°Sé SS0EWD0 | SLVO OL uvaA)  LNaeuing: 1080 XLS

oo Lee'T zs" .9€ Ta TNWwid

BIVOOLYVSA) OLNSYYNS | divd HeAOndiWS
L0°S6 6E°ST Idan
Se° Lee SL°LE LIS |) 26°69e aso oi,
TS"Sfe of eS IIg | 82" €6F FO OFZ O°ST aso ors
85°90 za"s9 Wold || Te zo5'9 95° 986 o'ag wWwInse
SIVO OL UVSA| LSE SaxyL SLvd OL MVEA INauuno SHNOH |SdAL SONINY YS

oo*o oo"o xUL Tac ‘ ' SA ' . ‘ Sivd ov
oo-ze ono” aria ‘ ; Signe aver bT'éée'h |S0°ter's [og ste's aWaA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case:20-10488-SDB Doc#:4 Filed:05/14/20 Entered:05/14/20 10:45:10 Page:8 of 10

om Mae Tc DM eel heel lh ell el

+ [lded Gainuvad ALINDAS @

 

OF S6laeceaey

oz/Lze/eo

 

 

MOVE NO SSS

H LNNOWY LAN

 

Siva

 

 

E9LESTIO “ON LSS

 

SO60€ WO WLsnony
4ID4IO GOOMNARA TSoZ
HLINS YW AWA

 

6P°S6l

 

 

SNNOWY

 

INnOSoV i

MNVS

 

NOILLWAWHOANI LISOdSC LozNId

 

 

 

 

 

 

 

 

 

 

 

 

 

os" oO “WE SHH Svili-awoo - Hats Gd Of SIN Tino
os"Ts We oo'O g3sn OLE HoOW “SHOW SAWS wos EE*SOT We oo*o qggasn 679 YOOY “SHMOH NOWRA
oo" o ooo ae40
oo'o ooo #9 BATT
oo"o o0°O CIOSHaNS
oo'o ooo SHIWOB0 lla. oe ELE Taare
FR'LT o6°z aL A .
. . oa*9E ST's THOSNaaAg
Za FP LE L aal1 : . ‘
n . esse €6 "ss i id ovTayw
SL FB EO" FT THITTLAN : .
: . TE L6e Té "OL aSasnao
Scere | [Se SE yong |jge79T9 —_jes-zor Ta INwia
OF “ZLF zea*s9 Worse ||2 : ; :
TS" LES eon BSTENDO | SlVOOLYWaA) | LNauuno ‘030 x¥iSaud
zi°sog'2 |zs"49e TS TN
BIVOOL MWS) LNSuuND | [lord HAIG
9F° OTT 6E°ST . Ida
TO* SAEZ SL°Le LIS ||46"69€ ash OW
Te T6E OE" ES Lid ee" eer GS MOTs
OF ZLF ze"s9 WOLA fT sae 's OZ EEzZ'T O° SL UWINeSH
avd OL UvsA) INSwuNS SauWL S1vd 01 uvaA INaYYNS. SHNOH [ddA SONINY S|
oo" oO oo"o WL TOC les pee's |te'tet'. |oe-ara’g | sivaolavaa
avec = ovo _. 22m] 0 0 swornansnxg |-————=__}*P TEP Sees’

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Paycheck Stub fa ¢ bof l
Case:20-10488-SDB Doc#:4 Filed:05/14/20 Entered:05/14/20 10:45:10 Page:9 0
Employee Name: BARRY A SMITH EMPID; 07255 DATE: _ 04/09/20 PERIOD ENDING: 04/03/20 EFT No: 01 166416

GROSS TAXABLE | NETPAY TAX INFO FEDERAL | STATE | AFTER-TAX CURRENT | YEARTO

CURRENT 1,233.20 990.65 795 49 FILE STATUS NM H DED ; DATE
YEAR TO =p ){EXEMTIONS 0 0 AFLAC AT 16.50 115.50
DATE 9,882.06 8,112.36 6,530.19 son. TAX 0.00 0.00 DLIF 6.40 44,80
EARNINGS YEAR TO = YEAR TO
vie HOURS CURRENT re TAXES CURRENT nite ENPLOVER | ~coanany | ¥EARTO
REGULAR 45.0 739.92 B,525.53| FICA 65.82 538.22 PAID DATE

covIDI9 30.0) 493.28 493,28] FIT 53.30 445,11] PLAN] El 367.52 2,572.64
SICK USE 493,28) SIT 37.75 312.76] OGMEBS8 5.23 602,84
VAC USE 369.97] MEDI 15,39 125.85] FICA 65.82 538,22
MEDI 15.39 125.85
DIRECT DEFOSIT INFORMATION ‘ . | YEARTO | METLIFEI 14.03 98.21
BANK | ACCOUNT amount | PRETAXDED | CURRENT | ‘Date | Lire 737 31,59
795.49 PLANI El 102.83 719.81, LTD 290 20.34
OGMEBS8 70.91 $68.22] ORGMEBS 0.00 0.00
AFLAC PT 58.93 412,51] GMEBSOLD 0.00 9.00
EYEMEDE! 6.15 43.05) LIFE 64 0.00 0.00
METLIFE] 3.73 26,)] | Other 0.00 0.00

Vacation Hours: =ACCR 6.93 USED: 0.00 BAL: 11227 SICK LEAVEHOURS: ACCR: 3.70 USED: 0.00 BAL: 85.20

COMP-TIMEHRS: BAL: 0.50

httns://emnnortal anonetaca onv/Pinanea/Rrmalnlina/DauMb aval Mae wale fe wie OT

AAS TAA
Case:20-10488-SDB Doc#:4 Filed:05/14/20 Entered:05/14/20 10:45:10 Page:10 of 10

SONVLLIWSY LAS

poet SSS ALLIES i

 

ET E06 eeeeyy

Og/re/ Fro

 

 

Tape

JNO LIN

 

Siva

 

 

IMAM)

ba

ELO69TTO “ON 143

 

30608 Wo WLenony
HIOHIO COOMNHEA TS0Z
HLINS W AWW

 

ET £06

 

 

LNA OWY

 

INAOOIY

UAVS.

 

NOLLVWANHYOSNI LISOdSG LOAYIG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

os'o WE ‘SUH SIIL-gwoo
06° Bs Wwe ooo agysn OLE YOOW ‘SHNOHBAVSTNOIS = =Of°6TT | |60Wa oO qasn 6°93 HSO¥ “SUNOH NOLWOWA
oo"o oo"o 8030 ,
oo°O oo'o 3 FATT
oo'o ooo CIOSHEND
o0°0O o0*o SHEWDBO II g-ce ELE TeaT LAN
65° EZ Sc’e GLT < .
; : OZ" SF Sst"3 THOaNSAg
96°85 LETL aalT eee :
: br TLE e685 id O¥1a¥
Fe ZT £0° FT THAT TLEN . :
, Si°Ls ES’6L aSdaHoa
epreyT = fas £0 WGaK leszza fea zor Ta INWTd
FEETS et si Wor = :
Ze Le9 GE FE SSHEHD0 ||StvOOLwWaA! LNSuuAd ‘O30 NwEsud
9T"OFG*S [Z5°L9E Te TN¥id
SLVOOLuWSs,| Lnauuno | olvd wSaAoTaNs
oO" OST OO" OST O°oE AWdZWH
ch EFT LS" LT TCaW ||L6"69€ #50 OWA
ee" BSE oa" St LIS | 82° €6F aso wors
eS" 2TS CFLS LId ee" 6ot't o9°ST9 Sot 6TarAod
FE ETS et Su WOId || ET" 2eT 6 os" 9T9 S' Le awinsdy
BLO OL eWSA) LNauuNS SAxWL SIWOOLMVSA || INSHuno ‘SHNOH SdAL SDNINEWA
oo"o ao-o ML Tow . ' “eEz! E ‘ F1Wd Ol HWaA
Leas ones atin % ‘i z St cers ee ee
OO °ZET os* ST Iv OWlay H i SOLES gra | fl" coe EO°ZET*LT [oz eae't LNauuna
SING OLYVEA) ANSYuNnO. | Osc xwira Lay SES: IWwusdas OANI ey Atel LIN STEWXWL SSOUD
EL069TTO ‘ON La OZ/LT/ FO ONIONE GOMEd OZ/Pz/ PO sua SSZL0 *dl da HLINS W AMadWa
